DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 21-29 in the reply filed on 7/20/21 is acknowledged.  The traversal is on the grounds that Group III should be examined with Group I.  This is found persuasive. The requirement between Groups I and II is still deemed proper and is therefore made FINAL. Unelected claims 30-39 are withdrawn from consideration. Elected claims 21-28 and 40 will be examined as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitoshi, et al. (Machine translation of JP 2018-136916A, herein Hitoshi).1 2	Regarding claims 21 and 40, Hitoshi teaches an information code reading system method and non-transitory computer readable medium, comprising: 	at least one memory configured to store computer program instructions (paragraph 0040: memory 34); 	at least one processor configured to access the computer program instructions and operate as instructed by the computer program instructions (paragraph 0039: processor 32), the computer program instructions including: 	first class information obtaining instructions configured to cause at least one of the at least one processor to obtain, based on original information obtained by photographing an optically readable information code and decoding the photographed information code, first class information indicating one or more first classes into which one or more first objects visually represented by first visual information which should be displayed together with the information code are classified (paragraph 0048: modify image data); 	second class information obtaining instructions configured to cause at least one of the at least one processor to obtain second class information indicating one or more second classes into which one or more second objects visually represented by second visual information photographed together with the information code because of being displayed together with the information code are classified (paragraph 0048: create information); 	comparing instructions configured to cause at least one of the at least one processor to compare the obtained first class information with the obtained second class information; and control instructions configured to cause at least one of the at least one processor to control, based on a result of the comparison, execution of predetermined processing using the obtained original information (paragraph 0065).	Regarding claim 22, Hitoshi teaches the first class information obtaining instructions are configured to cause at least one of the at least one processor to generate the first class information by converting the obtained original information, and the second class information obtaining instructions are configured to cause at least one of the at least one processor to obtain the second class information by performing image classification on a photographic image obtained by photographing the information code and the second visual information (paragraph 0048: modify image data).	Regarding claim 23, Hitoshi teaches  the first class information obtaining instructions are configured to cause at least one of the at least one processor to generate the first class information from the original information by using a method different from an encoding method for generating the information code from the original information (paragraph 0048: modify image data).	Regarding claims 24, Hitoshi teaches first position information obtaining instructions configured to cause at least one of the at least one processor to obtain, based on the obtained original information, first position information indicating a position of a place where the information code should be displayed (paragraph 0048: modify image data); and 	second position information obtaining instructions configured to cause at least one of the at least one processor to obtain second position information indicating a position of a place where the information code and the second visual information have been photographed (paragraph 0048: create information),	wherein the comparing instructions are configured to cause at least one of the at least one processor to further compare the obtained first position information with the obtained second position information (paragraph 0065), and 	the control instructions are configured to cause at least one of the at least one processor to control the execution of the predetermined processing based on the result of the comparison between the first class information and the second class information and a result of comparison between the first position information and the second position information (paragraph 0065).	Regarding claim 25, Hitoshi teaches in a case where the comparison result satisfies a predetermined condition, the control instructions cause at least one of the at least one processor to cause the predetermined processing to be executed, and in a case where the comparison result does not satisfy the predetermined condition, the control instructions cause at least one of the at least one processor to not cause the predetermined processing to be executed (paragraph 0086).	Regarding claim 26, Hitoshi teaches  in a case where the comparison result satisfies a predetermined condition, the control instructions cause at least one of the at least one processor to cause the predetermined processing to be executed, and in a case where the comparison result does not satisfy the predetermined condition, the control instructions cause at least one of the at least one processor to cause a notice based on the comparison result to be presented to a user (paragraph 0086).	Regarding claim 27, Hitoshi teaches the control instructions are configured to cause at least one of the at least one processor to determine whether to cause the predetermined processing to be executed according to selection by the user in a case where the comparison result does not satisfy the predetermined condition (paragraph 0065).	Regarding claim 28, Hitoshi teaches the information code has been generated by encoding the original information and specification information indicating, among a plurality of different conversion specifications capable of being used for converting the original information to generate the first class information, a conversion specification used to convert the original information (paragraph 0063), 	the original information and the specification information have been obtained by photographing the information code (paragraph 0063), and 	the first class information obtaining instructions are configured to cause at least one of the at least one processor to generate the first class information by converting the obtained original information according to the conversion specification indicated by the obtained specification information among the plurality of different conversion specifications (paragraph 0063).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 JP 2018-136916 was cited in the IDS dated 12/17/20.
        2 In addition to the cited portions of the machine translation, please see also the associated figures in the original document.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.